Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2019

                                      No. 04-19-00500-CV

                        ESTATE OF BRADLEY KEITH JOHNSON,

                   From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 2017PC0180
                      The Honorable Veronica Vasquez, Judge Presiding


                                         ORDER
        On June 20, 2019, the trial court signed a final judgment granting a motion to dismiss
under the Texas Citizens’ Participation Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003.
Appellant’s notice of appeal was due on July 10, 2019. See TEX. R. APP. P. 26.1(b). A motion
for extension of time to file a notice of appeal was due not later than July 25, 2019. See id. R.
26.3.
        On July 22, 2019, Appellant filed a notice of appeal in the trial court, and on July 23,
2019, Appellant filed a motion for extension of time to file a notice of appeal in this court. See
id. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). As required, Appellant
offered a reasonable explanation for failing to timely file the notice of appeal. See TEX. R. APP.
P. 26.3, 10.5(b)(1)(C).
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed.
       Appellees’ motion to dismiss this appeal is DENIED.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court